Order in so far as appealed from modified in the following particulars: First, so much of paragraph XV of the complaint as is contained in that portion thereof beginning with the words “ In opposition to said application it was set forth,” etc., and concluding with the words “ and that the Supreme Court had jurisdiction to so' determine, in the aforesaid action then pending,” should, be stricken out. Second, so much of paragraph XVI as follows the words “ verified according to law ” should be stricken out. Third, the words “ having been advanced as a preferred cause upon the motion óf the plaintiff, which said motion was granted over the opposition of said William Belden, defendant therein,” should be striken out from paragraph XVlI. Fourth, the last sentence of paragraph XXII should be stricken out. As thus modified, so much of the order as is appealed from is affirmed, without costs. No opinion. Hirsehberg, Burr, Thomas,Woodward and Rich, JJ., concurred.